April 28, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
             IN ESTATE OF DORIS J. SIMON, INCAPACITATED

NO. 14-15-00212-CV

                     ________________________________

      Today the Court heard appellee's motion to dismiss the appeal from the
order signed by the court below on November 24, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant.
      We further order this decision certified below for observance.